         CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 1 of 18



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    John R. Wilson and Wilson Wolf                          Civil No. 13-210 (DWF/TNL)
    Manufacturing Corp.,

                        Plaintiffs,

    v.                                                     MEMORANDUM OPINION
                                                                   AND ORDER
    Corning Incorporated,

                        Defendant.

    Devan V. Padmanabhan, Esq., Michelle E. Dawson, Esq., Sri K. Sankaran, Esq., and
    Paul J. Robbennolt, Esq., Padmanabhan & Dawson, PLLC, counsel for Plaintiffs.

    Kimball R. Anderson, Esq., Linda T. Coberly, Esq., Ivan Poullaos, Esq., Paula W.
    Hinton, Esq., and Robine K. M. Grant, Esq., Winston & Strawn LLP; Paul B. Hunt,
    Esq. and Jeff M. Barron, Esq., Barnes & Thornburg, LLP; and Annamarie Daley, Esq.,
    Jones Day, counsel for Defendant.


                                      INTRODUCTION

           This matter is before the Court on a Renewed Motion for Summary Judgment

based on the intervening judgment of the U.S. Patent and Trial Appeal Board (“PTAB”)1

brought by Defendant Corning Inc. (“Corning” or “Defendant”). (Doc. No. 578.) In this

action, Plaintiffs Wilson (“Wilson”) and Wilson Wolf Manufacturing Corp. (“Wilson

Wolf”) (collectively, “Plaintiffs”) assert claims against Corning for breach of contract,

trade secret misappropriation, and correction of inventorship. On December 26, 2017,




1
         The PTAB is an administrative law branch of the U.S. Patent and Trademark
    Office (“USPTO”).
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 2 of 18



the PTAB issued a decision and judgment in an interference proceeding between Wilson

and two Corning inventors invalidating claims 1-45 of Wilson’s U.S. Patent No.

8,809,044 (the “’044 Patent”). (Doc. No. 581-1 (“PTAB Decision”); Doc. No. 581-2

(“PTAB Judgment”).) With the conclusion of Wilson Wolf’s Federal Circuit appeal, the

PTAB Decision is now final. (Doc. No. 581-5.)

       Corning argues that the PTAB Decision is grounds for summary judgment in its

favor on all of Wilson Wolf’s claims because the concepts invalidated in the ’044 Patent

are the same alleged to constitute trade secrets, confidential information, and the basis of

Wilson’s inventorship claims. For the reasons discussed below, the Court denies

Corning’s motion for summary judgment.

                                     BACKGROUND

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Court’s March 22, 2016 Memorandum Opinion and Order and is incorporated

by reference herein. (See Doc. No. 388.) The facts relevant to this order are discussed

below and supplemented as necessary. Wilson is the founder and CEO of Wilson Wolf.

Wilson Wolf is a biotechnology firm that develops and manufactures cell-culture devices.

Corning is a multi-national corporation that operates several divisions in areas of

technology, including life sciences, display technologies, and environmental

technologies. Plaintiffs allege that Corning obtained Plaintiffs’ cell-culture technology

under a confidentiality agreement and that Corning subsequently developed products

using Plaintiffs’ technology as its own. (Doc. No. 1 (“Compl.”) ¶¶ 125-40.)




                                             2
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 3 of 18



       Plaintiffs contend that they shared confidential information and prototypes

containing information about their technology with Corning and that Corning evaluated

this information for the potential development of cell-culture devices. Plaintiffs also

contend that the information that they shared was reflected in: U.S. Provisional Patent

Application No. 60/509,651 (the “’651 Provisional Application”); U.S. Provisional Patent

Application No. 60/873,347 (the “’347 Provisional Application”); U.S. Patent

Application No. 10/961,814 (the “’814 Patent Application”); and a Small Business

Innovation Research (“SBIR”) grant application filed with the National Institute of

Health (“NIH”). (Doc. No. 1, ¶¶ 28, 59.) Plaintiffs allege that Corning was most

interested in a multi-layered flask with multiple, vertically stacked cell-culture shelves

and gas permeable membranes. (Compl. ¶ 56.)

       On December 26, 2017, the PTAB entered a decision regarding Gregory Roger

Martin’s2 motions for judgment that the ’044 Patent was invalid under 35 U.S.C. §§ 102

and 103. The PTAB found that U.S. Patent No. 6,759,245 to Toner (“Toner”) anticipated

claims 1-5, 7-10, 12-14, 16-20, 22, 23, 25, 26, 28-30, 33-37, 39-42, 44, and 45 of the

’044 Patent. (PTAB Decision at 12, 20 (claim 1); id. at 19 (claims 1-5,7-10, 12-14, 16-

20, 22, 23, 25, 26, 28-30, 33-37, 39-42, 44, and 45).) The PTAB further found that claim

31 of the ’044 Patent would have been obvious over Toner. (PTAB Decision at 20.)

Finally, the PTAB found that claims 6, 11, 15, 21, 24, 27, 32, 38, and 43 would have



2
      During the proceeding, Martin represented that its real party in interest was
Corning Inc. (PTAB Decision at 5.)


                                              3
     CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 4 of 18



been obvious over Toner in view of a book by Professor R.I. Freshney, Culture of Animal

Cells: A Manual of Basic Technique (Wiley-Blackwell, 4th ed. 2000) (“Freshney”).

(PTAB Decision at 21.) The PTAB subsequently entered a judgment cancelling claims

1-45 of the ’044 Patent. (PTAB Judgment at 2.)

       Wilson Wolf sought rehearing at the PTAB, but Wilson’s request was denied.

(Doc. No. 527-1.) Wilson Wolf subsequently appealed the PTAB Decision to the U.S.

Court of Appeals for the Federal Circuit. (Doc. No. 581-5.) The Federal Circuit rejected

Wilson Wolf’s appeal. (Doc. No. 581-5.)

                                       DISCUSSION

I.     Summary Judgment

       Summary judgment is proper if there are no disputed issues of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

Court must view the evidence and the inferences that may be reasonably drawn from the

evidence in the light most favorable to the nonmoving party. Weitz Co., LLC v. Lloyd’s

of London, 574 F.3d 885, 892 (8th Cir. 2009); Bai v. L & L Wings, Inc., 160 F.3d 1350,

1353 (Fed. Cir. 1998). The moving party bears the burden of showing that there is no

genuine issue of material fact and that it is entitled to judgment as a matter of law. Enter.

Bank v. Magna Bank of Mo., 92 F.3d 743, 747 (8th Cir. 1996). A party opposing a

properly supported motion for summary judgment may not rest upon mere allegations or

denials, but must set forth specific facts showing that there is a genuine issue for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). As the United States

Supreme Court has stated, “[s]ummary judgment procedure is properly regarded not as a


                                               4
      CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 5 of 18



disfavored procedural shortcut, but rather as an integral part of the Federal Rules as a

whole, which are designed ‘to secure the just, speedy, and inexpensive determination of

every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting Fed. R. Civ.

P. 1).

II.      Issue Preclusion

         The doctrine of issue preclusion provides that “when an issue of ultimate fact has

been determined by a valid and final judgment, that issue cannot again be litigated

between the same parties and another lawsuit.” Anderson v. Genuine Parts Co., Inc., 128

F.3d 1267, 1272 (8th Cir. 1997) (citation omitted). Issue preclusion prevents “repetitious

lawsuits over matters which have once been decided and which have remained

substantially static, factually and legally.” Olsen v. Mukasey, 541 F.3d 827, 831 (8th Cir.

2008) (citation omitted). In the Eighth Circuit, courts consider five factors to determine

whether issue preclusion applies:

         (1) the party sought to be precluded in the second suit must have been a
         party, or in privity with a party, to the original lawsuit; (2) the issue sought
         to be precluded must be the same as the issue involved in the prior action;
         (3) the issue sought to be precluded must have been actually litigated in the
         prior action; (4) the issue sought to be precluded must have been
         determined by a valid and final judgment; and (5) the determination in the
         prior action must have been essential to the prior judgment.

Anderson, 128 F.3d at 1273. Regional circuit precedent applies to the analysis of issue

preclusion, but Federal Circuit precedent applies to substantive issues of patent law. See

Kimberly-Clark Worldwide Inc. v. First Quality Baby Prods. LLC, 135 F. Supp. 3d 850,

855 (E.D. Wis. 2015); Ohio Willow Wood Co. v. Alps South, LLC, 735 F.3d 1333, 1342

(Fed. Cir. 2013).


                                                5
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 6 of 18



       Final decisions by a federal administrative agency are entitled to preclusive effect

in a district court if the elements of issue preclusion are otherwise met. See B&B

Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1303 (2015) (“[I]ssue preclusion

is not limited to those situations in which the same issue is before two courts. Rather,

when a single issue is before a court and an administrative agency, preclusion also often

applies.”) (emphasis in original).

       The parties agree that the first, fourth, and fifth elements of issue preclusion have

been satisfied in this case. Defendant argues that only the second element is in dispute.

(Doc. No. 580 (“Def. Memo.”) at 12.) Defendant argues that the second element is

satisfied because the issues the PTAB decided are the same as the issues remaining in this

case. (Id. at 13.) Plaintiffs argue that neither the second element nor the third element

has been satisfied. (Doc. No. 585 (“Pl. Opp.”) at 8-10.) Plaintiffs argue that the second

element is not satisfied because Plaintiffs’ alleged trade secrets and Confidential

Information go beyond the information disclosed in the ’044 Patent. (Id. at 8-9.)

Plaintiffs argue that the third element is not satisfied because the only issue “actually

litigated” before the PTAB was whether Toner disclosed the “ambient gas” limitation.

(Id. at 10.) Defendant counters that all claim limitations of the ’044 Patent were

addressed by the PTAB. (Doc. No. 597 (“Reply”) at 9-10.)

       For the reasons discussed below, the Court finds that even if issue preclusion

applied, there are numerous issues of material fact that preclude summary judgment on

Plaintiffs’ claims. Accordingly, the Court finds that it does not need to decide whether

issue preclusion applies.


                                              6
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 7 of 18



       A.      Breach of Contract

       In Count IV, Plaintiffs assert a claim for breach of contract. (Compl. ¶¶ 125-35.)

To prevail on a breach-of-contract claim, a plaintiff must show that a defendant breached

a term of a contract and that they were damaged by that breach. See Reuter v. Jax Ltd.,

Inc., 711 F.3d 918, 920 (8th Cir. 2013). “[U]nder Minnesota law, ‘[a] breach of contract

claim fails as a matter of law if the plaintiff cannot establish that he or she has been

damaged by the alleged breach.’” Id. (citation omitted).

       On January 6, 2004, the parties entered into a Confidential Disclosure Agreement

(“CDA”). (Compl. ¶ 41, Ex. C (“CDA”).) The CDA permitted “exchanges of

information which may be confidential for the purpose of enabling [Plaintiffs] to provide

design, engineering or other services for Corning.” (CDA, ¶ 8.) Specifically, the CDA

stated that:

       “Confidential Information” shall mean only that information relating to
       selling, inventing, and developing cell culture devices and processes for
       growing cells . . . and information relating to expertise in inventing and
       developing cell culture devices and processes for growing cells . . . .

(Id. ¶ 1.) Under the CDA, once Confidential Information was disclosed, it was to be

treated as Confidential for five years from the date of disclosure. (Id. ¶ 3) The party

receiving Confidential Information was required to limit the dissemination of

Confidential Information, protect Confidential Information, and not use Confidential

Information for any purpose other than expressed purposes. (Id.) The CDA also covered

how a party should treat information disclosed as Confidential when that party believed

the information is not actually confidential; for example, in situations where information



                                              7
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 8 of 18



designated Confidential was developed by the receiving party by employees not exposed

to Confidential Information or was publicly available. (Id. ¶ 4 (a)-(d).) Even so, in such

a situation, the receiving party could not use or disclose any Confidential Information

“without first notifying the other party in writing of its intended reliance [on any of the

foregoing exemptions] at least fourteen (14) days in advance of use or disclosure.” (Id.)

       Corning previously moved for summary judgment on Plaintiffs’ breach of contract

claim. (See Doc. No. 391.) In the Court’s March 29, 2017 Order, the Court found that

issues of material fact precluded summary judgment, including whether a breach of the

CDA had occurred based on the alleged misuse of Confidential Information that led to

Corning’s development of the HYPERFlask and HYPERStack products and whether

Corning’s allegedly unauthorized use or disclosure of Confidential Information

contributed or led to the development of the HYPERFlask and HYPERStack products.

(Doc. No. 461 at 10.) Thus, the Court denied Corning’s motion for summary judgment

on Plaintiffs’ breach of contract claim. (Id.)

       Corning argues that the PTAB’s judgment disposes of Wilson Wolf’s breach of

contract claim for two reasons: (1) it establishes that the information was publicly

available and that Wilson did not invent it, so it could not possibly meet the contractual

definition of “Confidential Information,” and (2) because Wilson’s alleged information

was already in the public domain at the time of its disclosure, Plaintiffs cannot possibly

establish that they suffered any damages as a result of a breach. (Def. Memo. at 16.)

Corning argues that “the PTAB held—as a matter of fact—that the concepts that Wilson




                                                 8
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 9 of 18



Wolf calls ‘Confidential’ do not meet the definition in the CDA’s Paragraph 1.” (Id. at

20 (emphasis in original).)

       Wilson Wolf responds that the PTAB’s judgment has no impact on Wilson Wolf’s

breach of contract claim. (Pl. Opp. at 23.) Wilson Wolf argues that the PTAB judgment

only decided issues related to federal patent law issues of obviousness and anticipation—

not interpretation of the CDA. (Id.) Wilson Wolf argues that the definition of

“Confidential Information” under the CDA is not synonymous with patentability. (Id. at

24-25.) Moreover, Wilson Wolf argues that the CDA does not turn on whether

information is patent-eligible, but rather whether proper notice was given under the terms

of the CDA. (Id.) Wilson Wolf also argues that the invalidation of a patent does not

preclude a breach of contract claim where, as is the case here, a party disclosed

“implementation details and techniques that went beyond the information disclosed in the

patent.” (Id. at 30-31 (quoting Celeritas Techs., Ltd. v. Rockwell Int’l Corp., 150 F.3d

1354, 1358-59 (Fed. Cir. 1998).) Wilson Wolf further argues that genuine issues of

material fact remain regarding damages, including whether the allegedly Confidential

Information “led to, motivated, facilitated, and/or contributed to Corning’s development

and launch of its HYPER products.” (Pl. Opp. at 36.)

       Despite Corning’s arguments in favor of summary judgment, the Court finds that

Corning overstates the findings of the PTAB decision. While Corning argues that the

PTAB decision established that the information Wilson Wolf claims was confidential

under the CDA “could not possibly meet the contractual definition of ‘Confidential

Information,’” the Court disagrees. (Def. Memo. at 16.) As discussed above, the Court


                                             9
   CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 10 of 18



finds that the PTAB decision merely found that claims of the ’044 Patent were either

anticipated by Toner or rendered obvious by Toner in view of Freshney. This finding,

along with the underlying factual findings, leaves issues of material fact unresolved.

       The Court first observes that the PTAB Decision does not address whether the

information in the now-invalidated ’044 Patent qualifies as “Confidential Information”

under the CDA. As Plaintiffs note, “nothing in the Confidentiality Agreement requires

Confidential Information to be patented or patentable.” (Pl. Opp. at 20.) Instead, the

CDA defines “Confidential Information” as “information relating to expertise in

inventing and developing cell culture devices and processes for growing cells.” (CDA ¶

1.) Viewing the record in the light most favorable to Wilson Wolf, the Court finds that

there is an issue of material fact regarding whether the information in the now-invalidated

’044 Patent qualifies as “Confidential Information” under the CDA.

       Second, the Court finds that the PTAB Decision does not address whether the

information in the now-invalidated ’044 Patent is synonymous with the information

disclosed in the ’651 Provisional Application and the ’814 Patent Application. As

Wilson Wolf correctly notes, the ’651 Provisional Application and the ’814 Patent

Application are not a part of the same patent family as the now-invalidated ’044 Patent.

(Pl. Opp. at 12-13; see also Doc. No. 504-1, Ex. 1 (the ’044 Patent); Doc. No. 504-1, Ex.

4 (the ’651 Provisional Application); Doc. No. 501-1, Ex. H (the ’814 Patent

Application).) Separate patents “describe ‘separate and distinct [inventions],’ and it can

not be presumed that related patents rise and fall together.” Comair Rotron, Inc. v.

Nippon Densan Corp., 49 F.3d 1535, 1539 (Fed. Cir. 1995); see also Kearns v. Gen.


                                            10
   CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 11 of 18



Motors Corp., 94 F.3d 1553, 1556 (Fed. Cir. 1996) (“[E]ach patent, by law, covers a[n]

independent and distinct invention.”). While this Court previously noted that there may

be “significant overlap” between the issues actually decided by the PTAB and the issues

remaining in this case, (Doc. No. 560 at 5), the degree of such overlap—in particular, the

degree to which the inventions disclosed in the ’044 Patent overlap with the inventions

disclosed in the ’651 Provisional Application and the ’814 Patent Application—is in

dispute. Because Corning does not explain how the invention in the ’044 Patent “can be

identical” to the inventions in the ’651 Provisional Application and the ’814 Patent

Application “when they include different elements and therefore, presumably teach

different inventions,” the Court finds that the record does not currently support a lack of

dispute regarding the overlap. Callicrate v. New Age Indus. Corp., Civ. No. 04–4008–

JAR, 2005 WL 1027095, at *21 (D. Kan. Apr. 27, 2005). Viewing the record in the light

most favorable to Wilson Wolf, the Court finds that there is an issue of material fact as to

whether the inventions described in the ’651 Provisional Application and the ’814 Patent

Application disclose information that “went beyond the information disclosed in the

[’044 Patent].” Celeritas Techs., Ltd. v. Rockwell Int’l Corp., 150 F.3d 1354, 1358 (Fed.

Cir. 1998).

       Third, even if there were no dispute on the two issues identified above, the Court

finds that the PTAB Decision did not resolve whether Corning allegedly breached the

CDA when it failed to notify Wilson Wolf that Corning intended to rely on the publicly-

available exception under Paragraph 4 of the CDA. Viewing the record in the light most

favorable to Wilson Wolf, the Court finds that there is an issue of material fact as to


                                             11
   CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 12 of 18



whether Corning’s alleged failure to notify Wilson Wolf under Paragraph 4 of the CDA

was a breach of the CDA.

       Fourth, the Court finds that the PTAB Decision does not address whether

Corning’s alleged use of Confidential Information contributed or led to the development

of the HYPERFlask and HYPERStack products. As this Court previously found, “there

is sufficient evidence in the record that alleged improper use of Confidential Information

before April 2005 facilitated the launch of [Corning’s] HYPERFlask and HYPERStack

products.” (Doc. No. 461 at 10.) The Court finds that the PTAB Decision does not

materially alter this conclusion.

       Even assuming issue preclusion applies and viewing the record in the light most

favorable to Wilson Wolf, the Court concludes that there are numerous issues of material

fact that preclude summary judgment on Wilson Wolf’s Breach of Contract claim. These

factual issues include disputes as to whether the information in the now-invalidated ’044

Patent qualifies as “Confidential Information” under the CDA, whether the information in

the ’044 Patent is synonymous with the information disclosed in the ’651 Provisional

Application and the ’814 Patent Application, whether Corning’s alleged failure to provide

Wilson Wolf notice under Paragraph 4 of the CDA was a breach of the CDA, and

whether Corning’s alleged use of Confidential Information contributed or led to the

development of the HYPERFlask and HYPERStack products. These factual disputes

were neither before the Board nor decided by the Board. Based on these significant

factual disputes, the Court finds that summary judgement in favor of Corning on Wilson




                                            12
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 13 of 18



Wolf’s breach of contract claim is improper. Accordingly, the Court denies Corning’s

motion as to this claim.

       B.     Misappropriation of Trade Secrets

       In Count VI, Plaintiffs assert a claim for trade secret misappropriation. (Compl.

¶¶ 141-63.) Minnesota’s Trade Secrets Act requires that a party seeking protection show

both the existence and the misappropriation of a trade secret. Electro-Craft Corp. v.

Controlled Motion, Inc., 332 N.W.2d 890, 897 (Minn. 1983). In order for information to

be considered a “trade secret,” Plaintiffs must establish that: (1) the information is not

generally known or ascertainable; (2) the information derives independent economic

value from secrecy; and (3) they made reasonable efforts to maintain the information’s

secrecy. Id. at 899-901.

       Corning previously moved for summary judgment on Plaintiffs’ trade secret

misappropriation claim. (See Doc. No. 391.) In the Court’s March 29, 2017 Order, the

Court concluded that Plaintiffs had presented sufficient evidence to establish a genuine

issue of material fact with respect to the existence of and misappropriation of the alleged

trade secrets. (Doc. No. 461 at 14.) The Court concluded that Plaintiffs had sufficiently

identified the features that, in combination, could constitute trade secrets, but limited

Plaintiffs’ alleged trade secrets to the alleged trade secrets disclosed in Plaintiffs’ original

and supplementary interrogatory responses.3 (Id.)



3
       Corning argues that Plaintiffs are “attempt[ing] to avoid summary judgment by
pointing to claims and allegations never pleaded in this case.” (Reply at 1.) As the Court
noted in its March 29, 2017 Order, however, alleged trade secrets disclosed in Plaintiffs’

                                              13
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 14 of 18



       Corning argues that the PTAB Decision “establishes as a matter of law that

Plaintiffs’ alleged trade secrets never existed.” (Def. Memo. at 14.) Corning argues that

the alleged trade secrets are “subsumed” in the now-invalidated ’044 Patent. (Id.)

Corning argues that the ’347 Provisional Application includes both the “basic concepts”

of the alleged trade secrets “as contained in Wilson’s ’651 application” and “the devices

described in [Wilson’s] SBIR application.” (Id.) Corning argues that Plaintiffs “cannot

re-litigate in this action the issue of whether the allegedly inventive ideas in their patent

applications constitute trade secrets.” (Id. at 16.) Finally, Corning argues that Plaintiffs

cannot rely on previously identified combinations because Plaintiffs did not list such

combinations in the Complaint. (Reply at 14-15.)

       Plaintiffs argue that the PTAB Decision does not preclude Plaintiffs’

misappropriation of trade secrets claim because information does not have to rise to the

level of patentability to be protected under Minnesota’s trade secret laws. (Pl. Opp. at

27.) Plaintiffs argue that there are differences between federal patent law and Minnesota

trade secret law and that, in particular, the PTAB Decision did not consider whether

Wilson’s trade secret combinations were “generally known” under Minnesota trade secret

law. (Id. at 30.) Plaintiffs also argue that its trade secret combinations “are different than

the ‘044 Patent claims and include many features not found in the ‘044 patent claims.”

(Id. at 37.)




original and supplementary interrogatory responses are properly a part of this case. (Doc.
No. 461 at 14.)


                                              14
   CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 15 of 18



         Even assuming issue preclusion applies and viewing the record in the light most

favorable to Wilson Wolf, the Court concludes that there are numerous issues of material

fact that preclude summary judgment on Wilson Wolf’s Misappropriation of Trade

Secrets claim. These factual issues include disputes as to whether the information and

combinations Plaintiffs allege to be trade secrets are identical to the information disclosed

in the now-invalidated ’044 Patent, whether the fact that Toner discloses each and every

limitation of certain claims in the ’044 Patent means the information in such claims were

“generally known,” and whether the fact that that Toner in combination with Freshney

rendered certain claims of the ’044 Patent obvious means the information in such claims

were “generally known.” These factual disputes were neither before the Board nor

decided by the Board. Based on these significant factual disputes, the Court finds that

summary judgement in favor of Corning on Wilson Wolf’s misappropriation of trade

secrets claim is improper. Accordingly, the Court denies Corning’s motion as to this

claim.

         C.     Correction of Inventorship

         In Counts I, II, and III of the Complaint, Plaintiffs assert claims for Declaratory

Judgment of Invalidity, or Correction of Inventorship Regarding the ’209 Patent (Compl.

¶¶ 101-12.) “Patent issuance creates a presumption that the named inventors are the true

and only inventors.” Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir.

1998). Omitted co-inventors “must prove their contribution to the conception of the

claims by clear and convincing evidence.” Id. at 1461. Because conception is the

touchstone of inventorship, each inventor must generally contribute to the conception of


                                               15
   CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 16 of 18



the invention. Id. at 1460. Conception is complete when “the idea is so clearly defined

in that only ordinary skill would be necessary to reduce the invention to practice, without

extensive research or experimentation.” Burroughs Wellcome Co. v. Barr Labs., Inc., 40

F.3d 1223, 1228 (Fed. Cir. 1994) (citation omitted).

       A joint invention is the product of a collaboration between two or more
       persons working together to solve the problem addressed. People may be
       joint inventors even though they do not physically work on the invention
       together or at the same time, and even though each does not make the same
       type or amount of contribution. The statute does not set forth the minimum
       quality or quantity of contribution required for joint inventorship.

Id. at 1227 (citations omitted). A person is not an alleged inventor when he “simply

provide[d] the inventor with well-known principles or explain[ed] the state of the art.”

Ethicon, 135 F.3d at 1460. Further, courts require corroborating evidence of conception.

Id. at 1228. While “[i]nventorship is a question of law,” it is “based on underlying facts.”

Univ. of Pittsburgh v. Hedrick, 573 F.3d 1290, 1297 (Fed. Cir. 2009) (citation omitted).

       Corning previously moved for summary judgment on Plaintiffs’ claims for sole

inventorship. (See Doc. No. 391). In the Court’s March 29, 2017 Order, the Court

concluded that a proper construction of the term “continuous flow” would assist a

determination of the inventorship of the ’209 Patent and that fact issues remained as to

the inventorship of the ’572 Patent. (Doc. No. 461 at 18.)

       Corning argues that the PTAB Decision “establishes that the concepts disclosed by

Wilson were already known in the art at the time,” (Def. Memo. at 20-21), and that “the

concepts in the ’651 provisional application were not inventive,” (id. at 22). Corning

argues that the Complaint “explicitly identifies what Plaintiffs say Wilson contributed to



                                            16
    CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 17 of 18



Corning’s patents—that is, the idea of ‘a multiple shelf cell culture device with each shelf

having a gas permeable floor exposed to the atmosphere,’ which Wilson contends is ‘the

same flask previously conceived by John Wilson.’” (Id. at 21.)

       Plaintiffs allege that the ’896 Provisional Application and ’522 Provisional

Application use information previously taught in Wilson Wolf’s ’651 Provisional

Application.4 (Compl. ¶¶ 84-85, 90-91.) Instead, Plaintiffs argue that Wilson’s alleged

contributions to the Corning patents “go beyond” the now-invalidated ’044 Patent. (Pl.

Opp. at 40.) Such contributions include the vertical bag, the ’651 Provisional

Application, and other information. (Id. at 40.) For support, Plaintiffs point to Wilson’s

declaration that states that Wilson conceived of the subject matter of claim 16 of the ’209

Patent before Martin and Dr. Tanner, that the subject matter of claim 16 is recited in the

’651 Provisional Application, that Wilson’s conception of the claimed element is

established by Wilson Wolf’s vertical bag prototypes, and that Wilson provided the ’651

Provisional Application and vertical bag prototypes to Corning. (Id. at 40 (citing Doc.

No. 388 at 18).)

       Even assuming issue preclusion applies and viewing the record in the light most

favorable to Wilson Wolf, the Court concludes that there are numerous issues of material

fact that preclude summary judgment on Wilson Wolf’s Correction of Inventorship claim.

These factual issues include disputes as to whether the information in the ’044 Patent is


4
       The ’896 Provisional Application resulted in the issuance of U.S. Patent No.
7,745,209 and U.S. Patent No. 8,273,572. The ’522 Provisional Application resulted in
the issuance of U.S. Patent No. 8,178,345.


                                            17
   CASE 0:13-cv-00210-DWF-TNL Document 610 Filed 06/17/20 Page 18 of 18



synonymous with the information disclosed in the ’651 Provisional Application and the

’814 Patent Application, whether the information disclosed in the ’651 Provisional

Application and the ’814 Patent Application was inventive, and whether the information

Plaintiffs disclosed to Corning contributed to the Corning patents. These factual disputes

were neither before the Board nor decided by the Board. Based on these significant

factual disputes, the Court finds that summary judgement in favor of Corning on Wilson

Wolf’s correction of inventorship claim is improper. Accordingly, the Court denies

Corning’s motion as to this claim.

                                        ORDER

      Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Corning’s Renewed Motion for Summary Judgment Based

on Final Intervening PTAB Judgment (Doc. No. [579]) is DENIED.


Dated: June 17, 2020                     s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                            18
